      Case 7:20-cv-00177 Document 22 Filed on 02/03/21 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 03, 2021
                            UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
VS.                                            § CIVIL ACTION NO. 7:20-CV-177
                                               §
7.646 ACRES OF LAND, MORE OF                   §
LESS, et al,                                   §
                                               §
         Defendants.                           §

        ORDER GRANTING STAY OF CONDEMNATION PROCEEDINGS

       Before the Court is the Defendants’ Unopposed Motion to Stay Construction and Motion

to Stay Condemnation Proceedings (Dkt. No. 21). The Motion is unopposed by the Government.

       Accordingly, it is ORDERED that these proceedings and all deadlines are stayed for

sixty (60) days from the date of this order.

       SO ORDERED this 3rd day of February, 2021, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
